Sub-Item 77O Rule 10f-3 Transactions DREYFUS HIGH YIELD STRATEGIES FUND On June 30, 2010, Dreyfus High Yield Strategies Fund (the “Fund”) purchased $1,870,000 of Insight Communications 9.375% Senior Notes Due 7/15/2018 - CUSIP # 45768VAD0 (the “Senior Notes”). The Senior Notes were purchased from BofA Merrill Lynch, a member of the underwriting syndicate offering the Senior Notes, from their account. BNY Mellon Capital Markets, LLC, an affiliate of the Fund, was a member of the syndicate but received no benefit in connection with the transaction. BofA Merrill Lynch received a commission of 1.91% per Senior Note. No other member received any economic benefit. The following is a list of the syndicate’s primary members: Barclays Capital BNY Mellon Capital Markets, LLC BofA Merrill Lynch Credit Agricole CIB Credit Suisse Fifth Third Securities, Inc. J.P. Morgan Morgan Stanley RBS UBS Investment Bank US Bancorp Accompanying this statement are materials made available to the Board of Trustees of the Fund, which ratified the purchase as in compliance with the Fund’s Rule 10f-3 Procedures, at the Fund’s Board meetings held on October 27-28, 2010. Sub-Item 77O Rule 10f-3 Transactions DREYFUS HIGH YIELD STRATEGIES FUND On August 9, 2010, Dreyfus High Yield Strategies Fund (the “Fund”) purchased $2,575,000 of Ally Financial Inc. 7.5% Senior Guaranteed Notes Due 9/15/2020 - CUSIP # 02005NAA8 (the “Senior Notes”). The Senior Notes were purchased from Goldman, Sachs & Co. (“Goldman Sachs”), a member of the underwriting syndicate offering the Senior Notes, from their account. BNY Mellon Capital Markets, LLC, an affiliate of the Fund, was a member of the syndicate but received no benefit in connection with the transaction. Goldman, Sachs & Co. received a commission of 1.25% per Senior Note. No other member received any economic benefit. The following is a list of the syndicate’s primary members: Blaylock Robert Van, LLC BNP Paribas BNY Mellon Capital Markets, LLC BofA Merrill Lynch CastleOak Securities, L.P. Citi Goldman, Sachs & Co. RBC Capital Markets RBS Scotia Capital UBS Investment Bank Accompanying this statement are materials made available to the Board of Trustees of the Fund, which ratified the purchase as in compliance with the Fund’s Rule 10f-3 Procedures, at the Fund’s Board meetings held on October 27-28, 2010.
